ORDER
PER CURIAM.
Sheree Mason (Mother) appeals from the judgment terminating her parental rights under Section 211.447 RSMo 2000.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claims of error to be without merit. The trial court judge’s findings and conclusions are not clearly erroneous. No error of law appears. An extended opinion would have no jurisprudential value. We affirm the judgment pursuant to Rule 84.16(b).
The parties have been furnished with a memorandum for their information only, setting forth reasons for the order affirming the judgment pursuant to Rule 84.16(b).